FILED
                                                            Jun 17 2019, 12:08 pm

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court


                         IN THE

   Indiana Supreme Court
            Supreme Court Case No. 18S-CT-451

 Angela Brewer, Individually and as Personal
Representative of the Estate of Rickey A. Brewer,
                    Deceased,
                      Appellant (Plaintiff)

                              –v–

   PACCAR, Inc. d/b/a Peterbilt Motors Co.,
                      Appellee (Defendant)


       Argued: October 25, 2018 | Decided: June 17, 2019

             Appeal from the Morgan Circuit Court
                    No. 55C01-1605-CT-691
           The Honorable Matthew G. Hanson, Judge

    On Petition to Transfer from the Indiana Court of Appeals
                    No. 55A05-1709-CT-2168



                Opinion by Chief Justice Rush
       Justices David, Massa, Slaughter, and Goff concur.
Rush, Chief Justice.

   In Indiana, when an individual is injured by a defectively designed
product, the Indiana Product Liability Act (IPLA) provides a basis for
relief. The injured party may bring a defective-design claim against the
manufacturers of a component part, as well as of the final product.

   Today we address a narrow question regarding an IPLA design-defect
claim: when does a component-part manufacturer owe no duty, as a
matter of law, to install safety features that an injured party alleges are
necessary?

   PACCAR is the manufacturer of a “glider kit,” a component part that
becomes an operable over-the-road semi-truck after a purchaser installs an
engine, transmission, and exhaust system. The glider kit has a forty-foot
blind spot behind it; and it is PACCAR’s standard practice not to include
certain safety features to mitigate that danger, unless a customer
specifically requests them.

   Here, a driver backed up a semi with an integrated PACCAR glider kit
and struck and killed construction foreman Rickey Brewer. His widow
asserted a design-defect claim against PACCAR, alleging that the lack of
certain safety features rendered the glider kit defective. PACCAR argued
that it was entitled to summary judgment because it owed no duty, as a
matter of law, to install those safety features—because this duty fell solely
on the final manufacturer of the completed semi.

   Under these circumstances, PACCAR, as the component-part
manufacturer, is not entitled to summary judgment. Its glider kit was not
going to be incorporated into an end product that had multiple
anticipated configurations. Rather, the component part had one
reasonably foreseeable use: to be integrated into an operable over-the-
road semi. Thus, PACCAR had to make one of two showings to be
relieved of a duty, as a matter of law, to include the allegedly necessary
safety features. It made neither.

  PACCAR did not show that the final manufacturer was offered, and
declined, the allegedly necessary safety features or that the integrated




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019         Page 2 of 16
glider kit can be used safely without them. Thus, whether PACCAR owed
Brewer a duty to include the features is a question for the trier of fact.

   Finally, while PACCAR may assert a sophisticated-user defense against
the design-defect claim, the merits of that defense are likewise a question
for the trier of fact. We accordingly reverse the trial court’s grant of
summary judgment for PACCAR.


Facts and Procedural History
  PACCAR manufactures vehicles and parts that W&W Transport uses to
conduct its trucking operations. One PACCAR product that W&W
purchases is a glider kit—the body and frame of a semi-truck. W&W
purchases glider kits, as opposed to new vehicles, so that it can install its
preferred engines, producing more fuel-efficient semis that are easier to
maintain.

  In 2015, W&W bought a PACCAR sleeper-cab glider kit, and installed
an engine, transmission, and exhaust system, rendering the glider kit an
operable over-the-road semi-truck.

   The glider kit created a forty-foot blind spot directly behind the semi.
But PACCAR did not include certain safety features—such as a rear-view
window, a backup alarm, a backup camera, or backup flashers—to
alleviate the dangers associated with the blind spot when the semi is
reversed. And PACCAR and W&W disagree about whether PACCAR
offered these features as options.

   The following year, W&W employee Raymond Miller was backing up
the completed semi at a construction site. He felt a nudge, which is
normally “nothing unusual.” But he was immediately alerted by a man
pounding on his window, urging him to pull forward. Construction
foreman Rickey Brewer had been pinned between the back of the truck
and a trailer and died from his injuries.




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019        Page 3 of 16
   Rickey’s widow, Angela Brewer, filed a wrongful-death lawsuit against
PACCAR. She asserted, in part, a defective-design claim under the IPLA, 1
alleging that PACCAR’s glider kit was unreasonably dangerous and
defective because it lacked certain safety features and warnings relating to
the blind spot.

   PACCAR moved for summary judgment, arguing that it had no duty,
as a matter of law, to install those safety features. To that end, PACCAR
argued that it did not manufacture the completed semi and that the glider
kit was not defective or unreasonably dangerous when it left PACCAR’s
control. In support, PACCAR included two affidavits from one of its
engineers, who stated that safety features were options for buyers to
order, and that PACCAR built the glider kit to W&W’s design
specifications.

   In response, Brewer argued that summary judgment was
inappropriate. She reasoned that there was evidence the glider kit was
defective under the IPLA because it lacked a rear-view window, a backup
alarm, a backup camera, backup flashers, and warnings relating to the
blind spot. In support, she designated evidence including testimony and a
report prepared by an expert in auto-safety design. The expert opined that
the glider kit was defectively designed and unreasonably dangerous
because it lacked adequate backup safety devices as standard
installations. 2

   The trial court held a hearing on both PACCAR’s motion for summary
judgment and Brewer’s later cross-motion for partial summary judgment.
Brewer argued in her cross-motion that under the IPLA, PACCAR owed a




1Brewer also filed suit against W&W, Miller, and Indianapolis Power & Light—the latter
owned the site where the accident took place. Brewer settled with W&W and Miller, and IPL
prevailed on its unopposed motion for summary judgment, leaving PACCAR the only
remaining defendant.
2Although it appears that the auto-design expert analyzed the completed semi involved in the
accident, the alleged safety defects relate specifically to the glider kit’s design and its lack of
certain safety features.



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019                            Page 4 of 16
duty to Rickey as a bystander. The court granted PACCAR’s motion for
summary judgment and denied Brewer’s cross-motion. Brewer appealed.

   The Court of Appeals reversed. It first held that summary judgment in
PACCAR’s favor was improper because “it should be a question of fact as
to whether it was reasonable for PACCAR to put a product into the
stream of commerce that lacked one or several” safety features. Brewer v.
PACCAR, Inc., 98 N.E.3d 83, 93 (Ind. Ct. App.), aff’d on reh’g, 104 N.E.3d
625 (Ind. Ct. App. 2018). It then addressed Brewer’s cross-motion for
partial summary judgment, explaining “there should be no dispute that
the IPLA applies to [Brewer’s] claims against PACCAR.” Id. at 97.

   PACCAR petitioned to transfer, which we granted, vacating the Court
of Appeals opinion. Ind. Appellate Rule 58(A). 3


Standard of Review
   We review summary judgment de novo, drawing all reasonable
inferences in Brewer’s favor. See Siner v. Kindred Hosp. Ltd. P’ship, 51
N.E.3d 1184, 1187 (Ind. 2016). The standard is the same on appeal as it is
for the trial court: summary judgment is appropriate only when the
designated evidence “shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a
matter of law.” Ind. Trial Rule 56(C).


Discussion and Decision
    The IPLA subjects a manufacturer of “a product or a component part
of a product,” Ind. Code § 34-6-2-77 (2018) (emphasis added), to liability
for physical harm caused by a manufacturer placing “into the stream of
commerce any product in a defective condition unreasonably dangerous
to any user or consumer,” I.C. § 34-20-2-1. See also I.C. § 34-20-1-1. A



3We summarily affirm the portion of the Court of Appeals opinion that addresses whether
the IPLA applies to Brewer’s claims against PACCAR. See App. R. 58(A)(2).



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019                    Page 5 of 16
product may be defective under the IPLA if it is defectively designed, if it
has a manufacturing flaw, or if it lacks adequate warnings about dangers
associated with its use. See I.C. §§ 34-20-4-1, -2; see also, e.g., Campbell
Hausfeld/Scott Fetzer Co. v. Johnson, 109 N.E.3d 953, 956 (Ind. 2018).

   Here, Brewer’s IPLA claim asserts that PACCAR’s glider kit was
defectively designed because it lacked certain safety features to reduce the
danger inherent in its forty-foot blind spot. Because a design-defect claim
is based in negligence, Brewer must establish that (1) PACCAR owed a
duty to Rickey; (2) PACCAR breached that duty; and (3) the breach
proximately caused an injury to Rickey. See I.C. § 34-20-2-2; Ford Motor Co.
v. Rushford, 868 N.E.2d 806, 810 (Ind. 2007). The only element at issue
today is duty—whether PACCAR lacked a duty, as a matter of law, to
install certain safety features. See Kennedy v. Guess, Inc., 806 N.E.2d 776,
783 (Ind. 2004).

   PACCAR acknowledges that component-part manufacturers may be
liable for negligence under the IPLA—but it asserts that summary
judgment is appropriate here because it had no duty, as a matter of law, to
include the safety features that Brewer alleges were necessary. Brewer
counters that summary judgment in PACCAR’s favor is improper because
the designated evidence shows the glider kit was defective when it left
PACCAR’s control—given PACCAR’s failure to include certain safety
features.

   Indiana caselaw on this issue—when a component-part manufacturer
has a duty under the IPLA to include safety features—is sparse. But it has
established that, under the IPLA, component-part manufacturers may
have no duty, as a matter of law, to install safety features when the
component part can be put to a variety of uses that prevent the component
manufacturer from reasonably knowing whether and how safety features
should be included. See Shanks v. A.F.E. Indus., 275 Ind. 241, 249–50, 416
N.E.2d 833, 838 (1981); Del Signore v. Asphalt Drum Mixers, 182 F. Supp. 2d
730, 745–46 (N.D. Ind. 2002) (applying Indiana law). In those cases, the
duty to install safety features, if it exists at all, falls on the final
manufacturer and not the component-part manufacturer. See Shanks, 275
Ind. at 250–51, 416 N.E.2d at 838; Del Signore, 182 F. Supp. 2d at 745–46.



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019           Page 6 of 16
   But here, PACCAR’s glider kit is a component with only one
reasonably foreseeable use: to be integrated into an operable over-the-
road semi-truck. And Brewer has alleged that the lack of certain safety
features rendered the component part defective for this use. This Court
has not yet addressed whether, under these circumstances, a component-
part manufacturer has no duty, as a matter of law, to install features
necessary for safe use of the end product.

   Today we hold that, under the IPLA, a manufacturer who produces a
component part with only one reasonably foreseeable use has no duty, as
a matter of law, to install safety features if: (1) the final manufacturer was
offered the safety features and declined them; or (2) the component part,
once integrated, can be used safely without those safety features.

   Because PACCAR has failed to establish the absence of a genuine issue
of material fact for either condition, it is not entitled to summary
judgment. 4 But, as we explain in more detail below, PACCAR may assert
a sophisticated-user defense for the trier of fact to consider.


I. In Indiana, component-part manufacturers may have a
   duty to include safety features under certain
   circumstances.
  The IPLA establishes when a product is defective, including in design.
Indiana Code section 34-20-4-1 provides,




4 Brewer also asserted a failure-to-warn claim. Because the trial court granted summary
judgment in PACCAR’s favor “on all claims asserted against PACCAR,” its order applied to
both the design-defect claim and the failure-to-warn claim. For two reasons, we also reverse
summary judgment on the failure-to-warn claim. First, to the extent any duty PACCAR has to
warn overlaps with a duty to include certain safety features, the inappropriateness of
summary judgment on the design-defect claim makes summary judgment also inappropriate
on the failure-to-warn claim. See Fleck v. KDI Sylvan Pools, Inc., 981 F.2d 107 (3d Cir. 1992).
Second, to the extent any duty to warn is distinct from a design-defect duty, PACCAR failed
to develop a separate argument for the failure-to-warn claim. See T.R. 56(C); Siner, 51 N.E.3d
at 1187; Kennedy, 806 N.E.2d at 782.



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019                        Page 7 of 16
      A product is in a defective condition . . . if, at the time it is
      conveyed by the seller to another party, it is in a condition:
      (1) not contemplated by reasonable persons among those
          considered expected users or consumers of the product; and
      (2) that will be unreasonably dangerous to the expected user or
          consumer when used in reasonably expectable ways of
          handling or consumption.


   The IPLA does not differentiate between a final manufacturer and a
component-part manufacturer. See TRW Vehicle Safety Sys. v. Moore, 936
N.E.2d 201, 215 (Ind. 2010). Both are “manufacturers” for purposes of the
IPLA, see I.C. § 34-6-2-77, and so both have a duty “to design . . . products
which are reasonably fit and safe for the purpose for which they are
intended,” Guerrero v. Allison Engine Co., 725 N.E.2d 479, 482 (Ind. Ct.
App. 2000) (quoting Liberty Mut. Ins. v. Rich Ladder Co., 441 N.E.2d 996, 999
(Ind. Ct. App. 1982)).

   PACCAR acknowledges this general duty imposed by the IPLA on
component-part manufacturers. But PACCAR contends that it had no
duty, as a matter of law, to install certain safety features because that duty
fell on the final manufacturer alone.

   We recognize that when a component part is integrated into an end
product that has multiple anticipated configurations, a component-part
manufacturer may have no duty, as a matter of law, to install safety
features. But those are not the circumstances here. The designated
evidence confirms that PACCAR’s component part—the glider kit—has
one reasonably foreseeable use. And PACCAR has failed to show that it
offered, and W&W rejected, the allegedly necessary safety features or that
the integrated glider kit can be used safely without them. Rather,
questions of material fact remain on these issues, making summary
judgment in favor of PACCAR inappropriate.




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019          Page 8 of 16
    A. Component-part manufacturers have no duty under the
       IPLA to install safety features when it is foreseeable that the
       final manufacturer will put the component to different uses
       depending on how it integrates the component into the final
       product—but this is not the case here.

  There is little Indiana caselaw regarding a component-part
manufacturer’s duty to include safety features on its component part.
However, two decisions explain situations in which a component
manufacturer does not have this legal duty under the IPLA.

   In Shanks v. A.F.E., a component part was intended for use in an
intricate operation that “could have taken many forms, depending on the
needs of the owner and the imagination of the designer.” 275 Ind. at 249,
416 N.E.2d at 838. This Court held that the component-part manufacturer
had no duty to install additional safety features because it could not know
“the specific context in which such warning devices could or should be
used.” Id. at 250, 416 N.E.2d at 838.

   Similarly, in Del Signore v. Asphalt Drum Mixers, the district court
concluded that a component-part manufacturer had no way of knowing
how the owner of an asphalt-producing complex would use the
component part. 182 F. Supp. 2d at 746. The court pointed out that the
facility could have taken many forms depending on the owner’s specific
needs. Id. at 745–46. Because the component manufacturer could not know
“how safety features should have been incorporated into [the] complex,”
the court held that the duty to install any safety features fell solely on the
owner of the facility. Id. at 746.

   These decisions reveal that a component-part manufacturer has no duty
under the IPLA to include safety features when three conditions are met:
(1) the end product has multiple anticipated configurations, (2) the end
manufacturer determines which configuration the product takes, and (3)
the different anticipated configurations prevent the component-part
manufacturer from reasonably knowing whether and how safety features
should be included with the part.




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019         Page 9 of 16
   Here, however, PACCAR has pointed to no anticipated end
configuration that prevented it from reasonably knowing whether certain
safety features related to the inevitable forty-foot blind spot should be
included. The designated evidence indisputably shows that PACCAR’s
sleeper-cab glider kit has one reasonably foreseeable use—to be combined
with an engine, transmission, and exhaust system into an over-the-road
semi. And there is no reasonable dispute that an over-the-road semi with
a sleeper cab is, at some point, going to be used in reverse, and that the
glider kit—both as supplied and as integrated—has a forty-foot blind
spot. So unlike in Shanks and Del Signore, here multiple anticipated end
configurations do not leave the component-part manufacturer without a
duty, as a matter of law, to include safety features necessary to adequately
abate inherent dangers.

  But this does not mean that a manufacturer of a component part with
one reasonably foreseeable use will necessarily owe a duty, as a matter of
law, to include allegedly necessary safety features. Rather, the component-
part manufacturer has two paths to relieve itself of such a duty. We
examine those in detail below, applying them to the facts before us.


    B. Component-part manufacturers have no duty under the
       IPLA to install safety features if they make one of two
       showings; PACCAR has made neither.

   Existing precedent does not squarely address a component-part
manufacturer’s duty to install safety features when the part has one
reasonably foreseeable use. But we find instructive both federal caselaw
and section 5 of the Restatement (Third) of Torts: Products Liability—
commonly referred to as the “component parts doctrine,” see Davis v.
Komatsu Am. Indus., 42 S.W.3d 34, 38 & n.6 (Tenn. 2001). Drawing from
these sources, we conclude that a component-part manufacturer will have
no duty, as a matter of law, to install safety features if it makes one of two
showings: (1) the safety features were offered to, and declined by, the final
manufacturer or (2) the integrated product can be used safely without the
allegedly necessary safety features. Here, PACCAR has failed to make
either showing.



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019        Page 10 of 16
      1. Under the IPLA, component-part manufacturers have no
         duty to install safety features if the final manufacturer
         was offered, and declined, the features.

   In Anderson v. P.A. Radocy & Sons, Inc., an electrician was fatally
electrocuted while standing inside a metal basket that was attached to a
crane. 865 F. Supp. 522, 526 (N.D. Ind. 1994) (applying Indiana law), aff’d,
67 F.3d 619 (7th Cir. 1995). An IPLA claim against the component-part
manufacturer of the metal basket alleged in part that the manufacturer
should have provided a bucket with insulating material—such as
fiberglass—to reduce the risk of electrocution. Id. at 526, 530–31. The
district court disagreed, noting that the electrician’s employer had the
option of purchasing a fiberglass bucket from the component-part
manufacturer, but chose not to. Id. at 531. The court held that “a party
cannot be liable for failing to equip its products with an optional device
that . . . [was] knowingly rejected.” Id.

   We agree. When safety features are offered, the final manufacturer is in
the best position to decide which features are necessary—and which are
not—for the environment in which the integrated product will be used.
See Parks v. Ariens Co., 829 F.3d 655, 657–58 (8th Cir. 2016) (collecting
cases). And so, we hold that under the IPLA, a component-part
manufacturer has no duty to include optional safety features that were
offered to, and rejected by, the final manufacturer.

    Here, however, PACCAR has not shown the absence of a material
factual dispute that it offered, and W&W rejected, the alleged necessary
safety features. It is true that PACCAR designated evidence from one of
its engineers that W&W did not choose the optional rear window or
backup alarm, and that a rear-view camera was incompatible with the
glider kit because of the engine W&W installed. But it also designated
W&W’s response to a request for admissions, in which W&W “denies that
it was provided with a list of options from which to identify or select the
options that i[t] desired.” PACCAR did not provide anything to refute
W&W’s response, such as a purchase order or invoice identifying specific
safety features that were offered and rejected.




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019        Page 11 of 16
   Thus, PACCAR has not established that it had no duty, as a matter of
law, to install safety features based on a showing that W&W declined
those features.


      2. Under the IPLA, component-part manufacturers have no
         duty to install safety features if the part is safe for its
         reasonably foreseeable use without the features.

   Comments to the Restatement (Third) of Torts: Product Liability § 5(a)
(Am. Law Inst. 1998), which include supporting caselaw, suggest that
when a component part has one reasonably foreseeable use, the part’s
manufacturer will have no duty to install safety features if it establishes
that the integrated component has safe uses without them. See id. § 5
reporters’ note to cmt. c. But when a component-part manufacturer fails to
demonstrate that the integrated component may be safe without safety
features, “liability may attach.” Id. § 5 reporters’ note to cmt. b. A federal
circuit decision explains the underlying reason for this approach.

   In Fleck v. KDI Sylvan Pools, Inc., a man was severely injured when he
dove headfirst into an above-ground pool. 981 F.2d 107, 112 (3d Cir. 1992).
During litigation that followed, the parties disputed whether the pool
liner was defective because it lacked depth markers and warnings. Id. at
112, 117.

   The component-part manufacturer argued that it had no duty, as a
matter of law, to include those safety features “because a replacement
pool liner is a component part that is later incorporated into a final
product.” Id. at 117. Specifically, it argued that the pool liner is an “inert,
innocuous thing” that cannot cause damage by itself, but only once it is
incorporated into the final product. Id. at 118–19.

    The court rejected this argument. It noted that although “the danger
arises only when incorporated into the pool and filled with water, when
the danger arises is irrelevant”—rather, the issue was whether the lack of
safety features and warnings on the pool liner rendered it defective. Id.
Because the component-part manufacturer “knew that its liner would
ultimately be incorporated into a pool, and nothing else, it [could] then



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019           Page 12 of 16
reasonably foresee the potential risk” of failing to include certain features
that would mitigate the danger. Id. at 118. Since the component-part
manufacturer could foresee that risk, it was not relieved of its duty to
include those safety features. Id. at 118–19.

    Thus, Fleck explains that if a manufacturer of a component part with
one anticipated use can reasonably predict that the lack of safety features
leaves the final product dangerous, then the manufacturer may not escape
a duty, as a matter of law, to include the features. But what logically
follows from that principle is the following: if a component-part
manufacturer cannot reasonably predict the risk of omitting safety
features to mitigate the danger of the part’s anticipated use, then it should
be relieved of a duty, as a matter of law, to include those features. And a
component-part manufacturer can demonstrate its inability to reasonably
predict such a risk by making the following showing: that its part—once
integrated for its anticipated use—can be used safely without the
allegedly necessary safety features. This showing would relieve the
component-part manufacturer of a duty under the IPLA, as a matter of
law, to include allegedly necessary safety features.

    Here, PACCAR failed to show the absence of a genuine issue of
material fact that the glider kit, once built out as an operable semi, can be
used safely without the allegedly necessary safety features. We recognize
that PACCAR cites standards from the Mine Safety and Health
Administration to support its assertion that “[i]n certain applications and
environments, backup alarms are disfavored because people nearby can
become de-sensitized to the sound.” But this evidence relates to only one
safety feature—backup alarms. Brewer has alleged that other features
should have been included. And the fact that one specific kind of safety
feature may be ineffective does not mean that the component-part
manufacturer must have no duty, as a matter of law, to include others.

   We further recognize PACCAR’s designated evidence that a spotter
should have been in place on the day of the accident to guide the driver as
he reversed the semi. While this may be true, it does not establish that a
spotter alone could make the integrated glider kit’s use—without other
safety features—safe.



Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019         Page 13 of 16
    Thus, PACCAR has not established that it has no duty, as a matter of
law, to include the safety features Brewer alleges are necessary for the
glider kit’s reasonably foreseeable use.


II. The sophisticated-user defense applies to IPLA
    defective-design claims for a lack of safety features.
   Last, we address a defense PACCAR has implicitly raised to challenge
Brewer’s design-defect claim: the sophisticated-user defense. Until now,
IPLA caselaw has addressed this defense only in connection with
inadequate-warning claims. See, e.g., Smock Materials Handling Co. v. Kerr,
719 N.E.2d 396, 401, 403 (Ind. Ct. App. 1999); Nat. Gas Odorizing, Inc. v.
Downs, 685 N.E.2d 155, 162–64 (Ind. Ct. App. 1997), trans. denied.

   The sophisticated-user defense typically exempts a manufacturer from
providing warnings about a product’s potential dangers when the users of
the product are—or should be—already aware of them. See Nat. Gas
Odorizing, 685 N.E.2d at 163. Because this defense focuses on the user’s
actual or constructive knowledge of the danger, its applicability “is almost
always a question for the trier of fact.” Id. at 164.

  Today we find that, given certain similarities between inadequate-
warning claims and design-defect claims, the sophisticated-user defense
should also be available to challenge design-defect claims.

   Both IPLA claims for inadequate warnings and those for defective
design are based in negligence. See I.C. § 34-20-2-2. To recover damages, a
plaintiff asserting either type of claim “must establish that the
manufacturer or seller failed to exercise reasonable care under the
circumstances in designing the product or in providing the warnings or
instructions.” Id. In other words, both design-defect claims and
inadequate-warning claims focus on the reasonableness of the
manufacturer’s conduct. Accordingly, both types of duty—to design a
product with adequate safety features and to provide adequate
warnings—may hinge on a user’s knowledge or level of sophistication.

   Our Court of Appeals provided an excellent list of factors for the trier
of fact to balance in determining whether a manufacturer has satisfied its


Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019       Page 14 of 16
duty to warn when raising a sophisticated-user defense. Nat. Gas
Odorizing, 685 N.E.2d at 164. Revised to account for design-defect claims
alleging failure to include safety features, those factors are: the nature,
complexity, and associated dangers of the integrated product; the dangers
posed by a lack of safety features; and the user’s ability to include the
safety features. Cf. id. (listing factors tailored to the “sophisticated
intermediary” variety of the defense). This is not an exhaustive list, and
each case may present unique circumstances and factors.

   Here, PACCAR has asserted that glider kits are sold to and used by
“sophisticated purchasers.” PACCAR also refers to W&W as a
“sophisticated” commercial entity, a “sophisticated” final manufacturer,
and a “sophisticated” customer. Those allegations essentially assert a
sophisticated-user defense. But, as stated above, this defense is suited for
the trier of fact, not for summary judgment. See id. And, so, PACCAR can
make this argument to the trier of fact on Brewer’s claims for defective
design and for inadequate warnings.


Conclusion
   PACCAR’s designated evidence fails to establish that it had no duty, as
a matter of law, to include certain blind-spot safety features on its glider
kit. We therefore reverse the trial court’s grant of summary judgment to
PACCAR and remand for proceedings consistent with this opinion.


David, Massa, Slaughter, and Goff, JJ., concur.




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019        Page 15 of 16
ATTORNEYS FOR APPELLANT
John P. Daly, Jr.
Jared A. Harts
Golitko & Daly, P.C.
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Jeffrey J. Mortier
Maggie L. Smith
Blake N. Shelby
Frost Brown Todd LLC
Indianapolis, Indiana

ATTORNEY FOR AMICUS CURIAE
THE INDIANA LEGAL FOUNDATION
Mark J. Crandley
Barnes & Thornburg LLP
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-CT-451 | June 17, 2019   Page 16 of 16